DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The following action is in response to the applicant’s Amendment dated 6/8/2021, that was in response to the Office action dated 2/8/2021. Claims 25-33, 39, and 42-47 are pending, claim(s) 25, 27, 39, and 43 has/have been amended, while claim(s) 40-41 have been cancelled, and claims 45-47 are presented as new.
Response to Arguments
Applicant’s arguments with respect to claim(s) 25-33, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter
Claims 39 and 42-47 are allowed.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cadwallader et al [4194487].
With respect to claims 25 and 26, Cadwallader discloses: A fireplace system comprising: a firebox (1) enclosing a combustion chamber (8); and a heat exchanger (32) comprising: an enclosure defining a heat exchanger air volume (defined by walls 36 and 15 as seen in figure 3); a heat exchanger inlet (18, note: as the heat exchanger air volume is considered to be bound by walls 15 and 36, inlet 18 would serve as the inlet for the entire structure, also referring to column 2, line 42-46, it is also understood that the air for zone 32, would communicate externally because it is stated that air for room circulation is supplied by natural convection) disposed in the enclosure and in fluid communication with an external air source and the heat exchanger air volume (see above note); and a heat exchanger outlet disposed in the enclosure (refer to same note above) and in fluid communication with the heat exchanger air volume, wherein the heat exchanger facilitates airflow through the enclosure by natural convection [see FIGs 1 and 3, col 2, line 1- col 3, line 3].
{cl. 26} The fireplace system of claim 25, wherein the combustion chamber is fluidly isolated from the heat exchanger air volume [see FIG 2, col 2, line 15-16, “shell” implies an isolated object].
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cadwallader et al [4194487], further in view of Reaves [20060112955].
Regarding claims 27 and 28, Cadwallader discloses the invention as substantially claimed, however fails to show certain structural arrangements as claimed.
Reaves makes up for these deficiencies by teaching:
{cl 27} The fireplace system of claim 25, wherein the heat exchanger (20) is disposed above the firebox [see FIG 1, at least a portion of the passage is above the firebox].
{cl 28} The fireplace system of claim 27, wherein at least a portion of an upper wall of the firebox comprises at least a portion of a lower wall of the heat exchanger 
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the stove of Cadwallader with the teachings of Reaves because Reaves provides a known arrangement of similar components that allow for similar functionality, while offering an alternative configuration to accommodate different modeled living spaces.
Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cadwallader et al [4194487], in view of Reaves [20060112955], further in view of Shimek [6019099].
Regarding claim 29, Cadwallader in view of Reaves substantially teach the invention as claimed, however do not teach the location of the inlet. Shimek makes up for these deficiencies by teaching: {cl 29} The fireplace system of claim 27, wherein the heat exchanger inlet (at 36) is disposed proximate a top-front of the firebox [see FIG 3, col 3, line 36-col 4, line 7].
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the fireplace of Cadawallader with the teachings of Shimek because Shimek provides a known arrangement of a fireplace to maximize heat transfer and optimize effectiveness of the fireplace.
Claim 30, 31, 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cadwallader et al [4194487], further in view of Shimek [6019099].
Regarding claims 30, 31 and 33, Cadwallader discloses the invention as substantially claimed, however does not disclose certain arrangements of similar components as claimed. Shimek makes up for these deficiencies by teaching:
{cl 30} The fireplace system of claim 25, further comprising a combustion air inlet disposed through a rear of the fireplace system and in fluid communication with the combustion chamber [entering at 25, col 3, line 25-35].
{cl 31} The fireplace system of claim 30, further comprising a firebox exhaust system comprising an exhaust flue (26) that is coaxial with the combustion air inlet (25) [see FIG 3].
{cl 33} The fireplace system of claim 25, wherein the heat exchanger further comprises a pressure relief door (45) [col 4, line 8-12].
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the fireplace of Cadawallader with the teachings of Shimek because Shimek provides a known arrangement of a fireplace to maximize heat transfer and optimize effectiveness of the fireplace.
Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cadwallader et al [4194487], further in view of Henry et al [4766876].
Regarding claims 32, Cadwallader discloses the invention as substantially claimed, however does not disclose the cowl as further claimed.
Henry makes up for these deficiencies by teachings: The fireplace system of claim 25, further comprising a cowl (57) disposed about the heat exchanger inlet [see FIG 2, col 3, line 12-63]. It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the apparatus of Cadwallader with the .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVINASH A SAVANI whose telephone number is (571)270-3762.  The examiner can normally be reached on Monday thru Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AVINASH A SAVANI/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        
6/30/2021